Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “thin” in claims 1, 3-6, and 11-12 are a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any film thickness will meet the claimed limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro (US 2019/0077156) in view of Suzuki (JP 2016064598).  A machine translation is provided as an English equivalent of Suzuki and is used in the citations below.  Claim 5 evidence by Lee (Lee, Microdrop Generation, CRC Press, 2003, pg. 146-147).
	Regarding Claim 1, Yamamuro teaches a thin film manufacturing method of manufacturing a laminate of a thin film of a coating film member and a support member ([0032]-[0035], photosensitive resin 2 is formed on a PET film that is a support 1), comprising: a coating step of coating the coating film member on a surface of the support member ([0032]-[0035], photosensitive resin 2 is formed on a PET film that is a support 1).  
	Yamamuro teaches the resin having a thickness of from 5 microns to 30 microns ([0033]).  Yamamuro teaches the coating applied by sit coating ([0032]).  Yamamuro does not teach a sandwiching, thinning, and peeling step as claimed; however, Suzuki teaches a controlled thickness resin composition sheet formed on a PET support member by a sandwiching step of sandwiching the coating film member between the support member and a peeled-off member (Example 2, resin composition for a sheet was put between cover sheets made of two biaxially stretched PET films); a film thinning step of reducing a thickness of the coating film member by applying an external force to the coating film member sandwiched between the support member and the peeled-off member in a state where the coating film member is softened (Example 2 (A), a two-calendar…at a roll temperature of 80C to form a sheet having a thickness of 250 microns); and a peeling step of peeling the peeled-off member off the coating film member after the film thinning step (Example 2 (C), PET film on one side of the uncured silicone-based three-layer laminate sheet is peeled off).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yamamuro to include a resin sheet forming method, as taught in Suzuki, because Suzuki teaches it is a suitable method of forming a controlled thickness resin-PET laminate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of Yamamuro with the resin sheet forming method of Suzuki.
	Regarding Claim 3, Suzuki teaches a bank formed in the calendaring process (pg. 5, 1st para.), i.e. a flowable plastic material at or above the softening temperature. 
	Regarding Claim 5, Yamamuro teaches the support being a polymer film, glass, or silicon wafer ([0035]).  Yamamuro teaches the support may be subjected to release treatment so that the support is easily peeled ([0035]).  Suzuki teaches peeled-off members including polymer films or metal foils (pg. 5, para. 8). Suzuki teaches peelability can be improved by providing a layer of fluorine on the surface of the release layer (pg. 5, para. 8).  Lee is cited as evidence to the greater than 10 degree differences in contact angles of a variety of fluids on glass, silicon, Teflon, and fluorine treated surfaces (Table 9.2-9.4).   It would have been prima facie obvious to one of ordinary skill in the art to select the materials of the support and peeled-off members, of the combined references, to be any of the taught materials, including those having differences in contact angles within the claimed range, because Yamamuro and Suzuki teach they are all suitable release materials for use with the invention.
	Regarding Claim 6,  Yamamuro teaches the laminate is used for forming a thin film layer made of the coating film member on a surface of a transfer recipient ([0036], the first photosensitive resin 2 formed on the support 1 is inverted, and grounded on the first surface of substrate 4).  Yamamuro teaches an outer peripheral portion of the coating film member is removed in conformity to a shape of the transfer recipient after the peeling step ([0063], Fig. 2G, “the first photosensitive resin 2 and the second photosensitive resin 9 were immersed in a developer to remove the unexposed portions 7, and thus the ejection orifices 13 and the ink flow paths 10 were formed”).
	Regarding Claim 11, Suzuki teaches a moving roller (Example 2).
	Regarding Claim 12, Yamamuro teaches a PET support ([0032]-[0035]) and Suzuki teaches the support and the peeled-off member both being PET films (Example 2), i.e. a difference is zero.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro (US 2019/0077156) in view of Suzuki (JP 2016064598) as applied to claims 1, 3, 5-6, and 11-12 above, and further in view of Aleckovic (WO2014021831).
	Regarding Claim 4, Yamamuro teaches when the thickness of the coating film member is 5 microns to 30 microns ([0033]).  The combined references do not explicitly teach the relationship between the thickness before and after calendering; however, Aleckovic teaches controlling the thickness of the bank, i.e. thickness before thinning, to a desired thickness range using the calendaring rate such that enough material is present for the reduction in thickness step at each nip which creates a full width sheet that is smooth, homogeneous, and that has the correct final thickness.  Aleckovic teaches it is desirable to control the size of the banks of material but not eliminate them ([0015]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include optimized bank thickness and final thickness control, as taught in Aleckovic, in order to create a full width sheet that is smooth, homogeneous, and that has the desired thickness.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712